Citation Nr: 0320730	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-42 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.  

2.  Entitlement to service connection for arthritis of the 
neck.  

3.  Entitlement to service connection for degenerative 
spondylolisthesis.  

4.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10  percent 
disabling.  

5.  Entitlement to an increased disability rating for 
degenerative arthritis of the left and right knees, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Wendy E. Ravin, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On May 3, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The claims file shows the veteran has a long 
history of treatment by VA and private physicians, 
as well as chiropractors.  After inquiring with the 
veteran about the existence and location of any 
recent treatment records, obtain any outstanding 
records from these facilities.

2.  After completing the development described 
above, make arrangements with the appropriate VA 
medical facility(ies) for a medical examiner(s) to 
review the claims file and conduct (an) orthopedic 
examination(s) to determine:

(a) The current nature and severity of service-
connected degenerative arthritis of the left and 
right knees.  The criteria of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2001) should be made available to 
and reviewed by the examiner in connection with the 
examination of the knees.

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically, arthritis, instability of 
the knees, active and passive range of motion in 
degrees, and comment on the functional limitations, 
if any, caused by degenerative arthritis of the 
knees in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested that the 
examiner provide explicit responses to the 
following questions:

	(i)  Does the service-connected bilateral knee 
disability cause weakened movement, crepitation, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy, and if 
so, what is the effect of these manifestations on 
the ability of the veteran to perform average 
employment in a civil occupation?  If the severity 
of these manifestations cannot be quantified, the 
examiner should so indicate.

(ii) With respect to subjective complaints of 
pain, the examiner should comment on whether pain 
is visibly manifested upon palpation and movement 
of the knees, and, if so, at what point (expressed 
in degrees if possible) such pain is elicited 
during such testing.  The examiner should also 
determine, if possible, to what extent (in degrees 
if possible), if any, such pain results in 
additional functional loss.  The examiner should 
determine whether there are any other objective 
manifestations that would demonstrate disuse or 
functional impairment due to pain attributable to 
the service-connected knee disability.  The VA 
examiner should specifically determine whether the 
subjective complaints of pain are supported by the 
objective findings made on examination.  If unable 
to make this determination, the examiner should so 
state.  

(iii)  The examiner should address whether the 
service-connected bilateral knee disability 
involves only the joint structure, or the muscles 
and nerves as well.

(b) The current nature and severity of service-
connected lumbosacral strain.
The criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001) should be made available to and reviewed by 
the examiner in connection with the examination of 
the spine.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive range of 
motion in degrees, and comment on the functional 
limitations, if any, caused by the veteran's 
service-connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
It is requested that the examiner provide explicit 
responses to the following questions:

(i)  Does the service-connected lumbosacral 
strain cause weakened movement, excess 
fatigability, incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the severity 
of these manifestations cannot be quantified, the 
examiner should so indicate.

(ii)  With respect to subjective complaints of 
pain, the examiner should comment on whether pain 
is visibly manifested upon palpation and movement 
of the lower back, and, if so, at what point 
(expressed in degrees if possible) such pain is 
elicited during such testing.  The examiner should 
also determine, if possible, to what extent (in 
degrees if possible), if any, such pain results in 
additional functional loss.  The examiner should 
determine whether there are any other objective 
manifestations that would demonstrate disuse or 
functional impairment due to pain attributable to 
the service-connected back disability.  The VA 
examiner should specifically determine whether the 
subjective complaints of pain are supported by the 
objective findings made on examination.  If unable 
to make this determination, the examiner should so 
state.  

(iii)  The examiner should address whether the 
service-connected low back disability involves only 
the joint structure, or the muscles and nerves as 
well.

In answering these questions, the examiner should 
consider the findings related to other back 
disabilities, as discussed below.
	
(c) The nature and etiology of any existing back 
disorder(s), which may be present, in addition to 
the service-connected lumbosacral strain.  The 
examiner should answer whether:  

(i)  The veteran has a current back 
disability(ies) in addition to lumbosacral strain.  
If so, what is/are the diagnosis(es)?

(ii)  Is it at least as likely as not that the 
currently identified non-service-connected back 
disability(ies) is/are related to the veteran's 
periods of military service, and if existing prior 
to service was/were aggravated thereby? 

(iii)  If an additional low back disability is 
found to be a congenital defect, was it subject to 
a superimposed disease or injury during service?  

(iv)  What is the relationship, if any, 
between the veteran's additional back disability 
and the service-connected lumbosacral strain?  What 
are the baseline manifestations due to the effects 
of the nonservice-connected low back 
disability(ies), as compared to the service-
connected lumbosacral strain.  That is, the 
examiner should attempt to attribute the above-
requested medical findings regarding pain, 
limitation of motion, and other symptomatology to 
either the service-connected lumbosacral strain or 
to any nonservice-connected back disability(ies) 
found on examination.  If such a determination 
cannot be made, the examiner must so state.  

(d)  The nature and etiology of any degenerative 
arthritis of the hands or neck (with associated 
neck pain).  The examiner should answer whether:  

(i)  The veteran has a current hand or neck 
disability(ies) of arthritic nature.  If so, what 
is/are the diagnosis(es)?

(ii)  Is it at least as likely as not that the 
currently identified non-service-connected hand 
and/or neck arthritis disability(ies) is/are 
related to the veteran's periods of military 
service, and if existing prior to service was/were 
aggravated thereby?

Any opinions expressed by the examiner must be 
accompanied by a complete rationale.  

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





